LA
Avenant n° “7 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

AVENANT N° ta L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE CONCLU LE 18 AOÛT 2011 À YUMBI

SIFORCO CCF 40/11

Avertissement :

L'article 9 énoncé dans l'accord constituant la clause sociale du titre 040/11 a fait l’objet d’une
remarque du MECNT car il présentait une redondance et un ajout qui ne se justifiait pas.
Après discussion avec l’entreprise, la Mission de Facilitation comprend cet ajout qui ne fait
que préciser le modèle présenté dans l'AMO023. Cet article n'est donc pas modifié dans le
présent avenant.

PREAMBULE

« Le titre 40/11 a un plan de gestion validé qui définit une période d'exploitation de 2011 à
2014. Le présent avenant ainsi que la clause initiale signée le 18 aout 2011 présentent des
calendriers prévisionnels basés sur cette période d'exploitation. L'année 1 des
chronogrammes prévisionnels correspond à la première année indiquée dans la période de
mise en œuvre du plan de gestion.

Le montant prévisionnel et estimatif du Fond de Développement est de 206 752 USD

Le premier bloc quadriennal comprenant les AAC 1, 2, 3 et 4 est couvert par un accord de
clause sociale. Cet accord de clause sociale concerne les villages NGÔO, NGANIA, ILEBO
MANGALA et KITABA du groupement TIENE/BATENDE et porte entièrement sur ce bloc.

Le présent avenant porte ainsi sur cet accord.

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | HKOMBE

NONGO JACQUES ANDRE ILANGA
ME BR | mu | Re
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO MOLAN Gi"

OKADJO NKOSI MPETI JOSEPH
M | LE) 4  |Gne

1/29

Avenant n°27 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Le présent avenant est conclu entre :

d’une part,

1° Les communautés locales des villages NGÔO, NGANIA, ILEBO MANGALA et KITABA du
groupement TIENE/BATENDE; représentés par les membres du Comité Local de Gestion « en
sigle CLG » :

N°_| Nom Fonction

01 | MOWENI ESEKA Président

02 | BOPAKA NONGO Secrétaire

03 | NKUMABALI JACQUES Trésorier

04 _| NKUMANGOTO ANDRE Conseiller

05 | NGAMANGO MPETI JOSEPH Conseiller

06 | NKELE SHIMITA Conseiller

07_| NGAMISA OKADJO Conseiller

08_| NKUMBIEME NKOSI Conseiller

09 Représentant concessionnaire

Et d’autre part,

2° La Société d'Exploitation Forestière dénommée Société Industrielle et Forestière du Congo, en
sigle SIFORCO, immatriculée au registre de commerce sous le numéro 5016-KIN, ayant son
siège à Kinshasa, commune de MALUKU, ville de Kinshasa, en République Démocratique du
Congo, représentée par Monsieur Dieter HAAG, et ci-après dénommée « le concessionnaire
forestier».

Entendu que :

SIFORCO a signé en date du 18 AOÛT 2011, un accord des clauses sociales avec les
communautés locales des villages NGÔO, NGANIA, ILEBO MANGALA et KITABA du
groupement TIENE/BATENDE.

La société SIFORCO est titulaire du contrat de concession forestière n°040/11 issu de la
conversion de la garantie d’approvisionnement n°  018/CAB/MIN/AFF-EDT/00 du
O9novembre2011 jugée convertible en contrat de concession forestière, comme notifié par la
lettre n° 4844/CAB/MIN/ECN-T/15/JEB/2008 du O6octobre 2008.

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LHKOMBE
NONGO JACQUES ANDRE ILANGA

MT RoRs | |
NKELE SHIMITA | NGAMISA | NKUMBIEME | NGAMANGO LANGE
OKADJO NKOSI MPETI JOSEPH _|/ 104 N6

We [ZÆ Le 779 | ou

2/29

Avenant n° 24 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du 21
Octobre 2011 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

« Les parties peuvent d'un commun accord et moyennant un avenant, modifier une quelconque

clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :

Article1 de l’avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire forestier », article 4:

Extrait de l'article 4 de la clause du 18 Août 2011 :

Construction ou Réfection des routes, équipement des installations hospitalières et scolaires :

Localisation prévue | Type de bâtiment | Surface au | Coût Nombre | Coût total (en
sol unitaire USD)
(USD)
Ecole 180 mn 50 958
Ecole 200 mn 53917
NGO et NGANIA Ecole 250 m 60 000 2 120.000 US
Poste de santé 100 m 18875
ILEBO MANGALA Centre de santé 200 mr 37750 1 37.750 US

Il est à noter que les coûts estimés et présentés ici peuvent être soumis à un ajustement
(augmentation des prix des matériaux sur le marché national ou international)

Autres : Construction d'un pont sur la rivière Letoko pour un montant de 7.651$US

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO LKOMBE
NONGO JACQUES ANDRE ILLANGA
ME. [BR Le | <e
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO Mo {
OKADJO NKOSI MPETI JOSEPH AMG

3/29
Avenant n°

forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Extrait de l’article 4 est modifié comme suit :

Réfection, équipement des installations hospitalières et scolaires :

à l'accord constituant la clause sociale du cahier des charges du contrat de Concession

Type de bâtiment

Surface

Localisation Nombre

Construction du pont sur la
rivière LETOKO en bois.

15 m de portée

LETOKO

1

Construction centre de santé en

[bureaux + toilettes.

bloc ciment avec toilettes 144 m ILEBO MANGALA 1
Construction école primaire de 8 |
classes en . bloc ciment avec 448 m° NG6O | 4
bureaux + toilettes. |
Construction école primaire de 8

classes en bloc ciment avec | 448 m° NGANIA 1

Article 2 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 6 :
Extrait de l'article 6 de la clause du 18 Août 2011:

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est assurée
par le Fonds de Développement (cf. article 11), selon le mécanisme suivant :

Affectation chaque année et quelle que soit la zone exploitée de 10 % du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession; un programme prévisionnel chiffré
d'entretien et de maintenance sur les 4 ou 5 années à venir des infrastructures socio —

économiques déjà réalisées au bénéfice de l'ensemble des communautés locales et/ou
peuples autochtones riverains ayant droit sur la concession forestière sera établi avec le

comité local de gestion

Sont donnés ci-après à titre indicatif des coûts d'entretien des infrastructures réalisées :

Coûts d'entretien des routes par embauche d'un ou plusieurs cantonniers pour les travaux

d'entretien avec l'achat de matériel (pelles, brouettes, machettes,

et par an:

Q

.}= budget de 500Usd par km

Coûts d'entretien mécanisée des routes = 1500 USD par km avec une rotation de 2 fois

par an
| MOWENI ESEKA | BOPAKA | NKUMABALT | NKUMANGOTO |-HKOMBE ]
D | NONGO JACQUES ANDRE MANGA
MG Befs | “A —
NKELE SHIMITA RE SLR ER MiaNG,
nu | | DT] ee | Ghnap

Avenant n° ef à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

o Coûts d'entretien mécanisée des routes = 1500 USD par km avec une rotation de 2 fois
par an

o Coûts d'entretien d'un bâtiment estimé sur la base d'un forfait de 2000USD par
bâtiment/an

Cependant le choix des mécanismes d'entretien et les décisions sont à la charge du comité Local
de Gestion

Si les frais d'entretien ne dépassent pas la provision réalisée pendant l'exploitation, Siforco ne
financera pas les frais supplémentaires.

Extrait de l’article 6 est modifié comme suit :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement selon le mécanisme suivant :

constitution d'une provision de 11,9 % sur les ristournes versées durant les années
d'exploitation sur le bloc d'exploitation regroupant les 4 assiettes annuelles de coupe
considérées ; un programme prévisionnel chiffré d'entretien et de maintenance sur les 20
prochaines années des infrastructures socio-économiques présentées à l'article 4 du
présent accord est joint en annexe.

Article 4 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 12 :

L'extrait suivant de l'article 12 de la clause du 18 Août 2011 est supprimé:

Sur demande de la (des) communauté(s) locale(s) et/ou du peuple autochtone, le
concessionnaire forestier accepte qu'un représentant de la société civile fasse partie du CLG.
La prise de décision dans le CLG se fait par consensus de tous les membres.

L’extrait suivant de l’article 12 est modifié comme suit :

Sur demande de la communauté locale, le concessionnaire forestier accepte qu’un
représentant de la société civile fasse partie du CLG en qualité d’observateur.

Article 5 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 13 :

Extrait_ de l'article 13 de la clause du 18 Août 2011 est supprimé :

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |<HKOMBE
NONGO JACQUES ANDRE HANGA

ME |b® LE |
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO FLOHAA Gr
OKADJO NKOSI MPETI JOSEPH

BOF | | [gen

5/29

Avenant n°2 1 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire. Le P.V
d'installation du CLG est annexé au présent contrat, reprenant la liste de noms des membres
(Annexe9 Membres à identifier dans la formule Siforco pour le CLG et CLS)

Le comité local gestion ne pourra siéger qu'en présence de tous les membres. En cas
d'empêchement majeur d'un des membres, un suppléant pourra être désigné.

Le CLG se réunit en session ordinaire tous les 3 mois sur convocation de son Président.

L’extrait suivant de l’article 13 est modifié comme suit :

Outre un président désigné par les membres de la communauté locale et travaillant sous
la supervision du chef de la communauté locale, le CLG comprend un trésorier, un
secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l’Administrateur de Territoire.

Article 6 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 14 :

Extrait de l'article 14 de la clause du 18 Août 2011 :

Notamment les ressources financières sont gérées par le CLG. Le décaissement des fonds se
fait après apposition des signatures du président du CLG, du trésorier, du délégué du
concessionnaire forestier et de la Direction de Siforco.

Extrait de l’article 14 est modifié comme suit :

Notamment les ressources financières sont gérées par le CLG. Le décaissement des
fonds se fait après apposition des signatures du président du CLG, du trésorier, du
délégué du concessionnaire forestier.

Article 7 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations de la communauté locale», article 18 :

Extrait de l'article 18 de la clause du 18 Août 2011 :

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation perpétrés
par un ou plusieurs membres de la (des) communauté(s) locale(s) et/ou peuple autochtone
entraîne réparation. Les dégâts seront débités sur le fonds de développement de la ou des
communautés (s) responsables.

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | HKOMBE
NONGO JACQUES ANDRE HANGA

ME. pda LL | RE
NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO :
OKADJO NKOSI MPETI JOSEPH HotAM&:

CEE SE

6/29

Avenant n° 21 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Extrait de l’article 18 est modifié comme suit :

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation
perpétrés par un ou plusieurs membres de la communauté locale entraîne réparation. Par
ailleurs, la communauté locale et le concessionnaire forestier conviennent de faire
traduire en justice les auteurs des actes de vandalisme.

Article 8 de l’avenant portant sur le chapitre 3 « suivi de la mise en œuvre du présent
contrat », article 24 :

Extrait de l'article 24 de la clause du 18 Août 2011 :

Il'est versé aux membres du CLG et du CLS représentants de la communauté et /ou peuple
autochtone un jeton de présence dont le taux est fixé de commun accord entre les parties à
2O0USD (vingt dollars américains).

Il a été conclu d'un commun accord, que les frais des deux comités, sont évalués à 10 % du
fonds de développement dont la répartition est la suivante : 7% pour le CLG et 3% pour le CLS.

Extrait de l’article 24 est modifié comme suit :

l'est versé aux membres du CLG et du CLS un jeton de présence de 20 USD (vingt dollars
américains) par réunion fixé de commun accord entre les parties par réunion.

Toutefois, la somme totale des frais couvrant les dépenses prévues aux alinéas ci-dessus
ne peuvent excéder 10% du financement total des travaux de réalisation des
infrastructures concernées par le présent accord. Le budget prévisionnel du
fonctionnement de CLG et CLS donne le détail en annexe 16.

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LKOMBE
NONGO JACQUES ANDRE HANGA

1e [Pis = | <2
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO MoMAl En
OKADJO NKOSI MPETI JOSEPH

WU la | ge (Gran

7/29

Avenant n° of à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 9 de l’avenant

Le présent avenant est complété par l'annexe 12 relative à la lettre de notification de la Direction
Inventaire et Aménagement Forestier « DIAF » sur la surface utile.

de SIFORCO

Récapitulatif des superficies exploitables des titres
| : Surface | dû
|'Superricie toraie

Selon Garantie
d'Approvisionnement

Superficie approximatives selon
Forët humides mètes | |
5% |
7%
L Ge
%e
E%
BLOC ere] | SUPERFICIE.
EXPLOITABLE

CONVENTION
A) |

UNE!

E
ORIENTALE —_ |
LT ORIENTALE

LboNalutal

La superficie jugée exploitable s'élève à 1 641 199 ha soit 85% de la superficie

Note
totale de L'ensemble des titres forestiers concédés à SIFORCO
|

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | -HKOMBE
NONGO JACQUES ANDRE HANGA

ME BR LC |-he

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO MobaN C7
OKADJO NKOSI MPETI JOSEPH

We AA LE | | Geuna

8/29

Avenant n° // à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 10 de l’avenant

Le présent avenant est complété par l'annexe 3 relative à la carte de localisation des
nfrartrurc tuner goUoécermi ques .

République Démocratique du Congo
é, » Akoi Concession forestière 4011 SIFORCO Bolobo egis FORET
LT AKCPI Localisation des projets communautaires RESSOURCES
© Groupement Tiene/Batende @SECT MANAGEMENT

16200E 130UE AEAODE
PRE : 4 4

N
|| l'infrastructures à réaliser À
| |[A Re
# Eco primaire
{1 Ecole decondaire

F3 Bibiothèque

21008

+ Centre de santé
2 Transport
M Terain de foot
| © Anienme
12 Pirogue
8 Mouin
4 Source deau

Te
# Sce
| = Pont
|] Æ Poste à souder
Æ Groupe électrogène
EE Moteur
| S Bétait
Moto vélo
e Viage
— Route
[°° | — cour d'eau
| Assiette Annuelle de Coupe |
| | Eassiete Annuel de Coupe 1
|| | Cassette Amuel de Coupe 2
| | assiette Annuel de Coupe 3
Assiette Annuelle de Coupe 4
| Cuire concession

| opt iuses Sos 28 it 201 |
1 : em 1 —
16200E 30TE I6ADTE

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |-HKOMBE
NONGO JACQUES ANDRE ILANGA

ME ASE res | plie
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO HolAN C7
OKADJO NKOSI MPETI JOSEPH

mr [A [ir [gg [gen

9/29

Avenant n° Y7 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 11 de l’avenant portant l'annexe 3

Le présent avenant complète l'annexe 3 relative à la carte de localisation des quaive Prre rire

miettes Annuelles de coupe .

République Démocratique du Congo

£ » okci c . . egis F FORET
Y api oncession forestière 40 /11 (G.A 018/00) RESSOURCES
” SIFORCO Bolobo GET. MANAGEMENT
LRNE sure NUE EE ME -
a À 5
|
ikanykale Let
El _ pe

21008

2200
1
22008

| + Vilage
— Route
—— Cours d'eau

Assiette Annuelle de Coupe
|| | Œassiette Annuelle de Coupe +
2 | | Lassiette Annuelle de Coupe 2
8- | Cassiette Annuel de Coupe 3
K | | [assiette Annuelle de Coupe 4
Cimite concession

Pr Giauses Sociales 2 ji 2013

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LKOMBE
NONGO JACQUES ANDRE ILANGA

ME. DRE

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO RON

OKADJO NKOS MPETI JOSEPH
me Let | |4u

10/29

Avenant n°” à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 12 de l’avenant

Le présent avenant complète l'annexe 6 relative aux plans et devis des infrastructures socio-
économiques

Plan école de 8 classes en bloc ciment

ELYERE LL)

Te Cm

NT

w

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |-LKOMBE
NONGO JACQUES ANDRE

ME ba D —
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO Kobe à;
OKADJO NKOSI MPETI JOSEPH LE

me LE | ge (ques

11/29

Avenant n° { à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

“ Plan Centre de santé en bloc ciment y compris toilette

D | | [ss]

l w- __ lune nn —
IRESGELR
| Leo [| #3 | Pis |
L | te l 5 j | — que

| és | L Te Î em || |

IL a. || I |

a Zuna. D u
te —_——
FE || H 4 |
&
È Le 4e
Î Sirnco D
F ose

de

+ L'OonTE di

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LHKOMBE
NONGO JACQUES ANDRE ILANGA

en
CR | Er
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO MO, f
OKADJO NKOSI MPETI JOSEPH MG,

ME En

12/29

Avenant n°» / à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Plan type toilettes des écoles et centre de santé en bloc ciment

FLANTYPE TOLETTESPUBLIQLES

WC1 We £

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LKOMBE
NONGO JACQUES ANDRE HLANGA

ME YO Les | He

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO Mo fl
OKADJO NKOSI MPETI JOSEPH tal

Vs IF Li | Te | Gres

13/29

Avenant n° */ à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

“Devis prévisionnel de la construction du pont LETOKO (En bois).

C DEVIS ESTIMATIF POUR CONSTRUCTION D'UN PONT EN BOIS DE 15,00mètres DE PORTÉE.
ITEM P __DESIGNATION Lauannre] pu [pr |  osservanons 7]
fe |
frEnRassemenT [| | Dimensions de la fouille:
[FOUILLE POUR CULEE m° 64 29,44] 85X160X470
(S/TOTAL TERRASSEMENT L 29,44) |
11 INFRASTRUCTURE (Fondation) |
[ TÏSEMELLE EN BETON 8 250kg/m3 m 0,52
Ciment TL 5x | 15| 75[14000 francs congolais
Sable Tonne 03 à 2,
Caillasse Tonne 07 [ 2:
2cutée en maçunnerie de moëllons m 23
Moëllons Tonne 35 2
Ciment Sac 14 15, 21
Sable Tonne 25 13,5
|S/TOTAL INFRASTRUCTURE 399,2]
[a UPERSTRUCTURE( Tablier en bois)
1]Longerons en équaries 30x30 L_m | 45 | Fr 4500/à obtenir sur commande.
2/Platelage en madriers 10/23 m° 15 600]
afBandes de roulement en planches
[de 2/29 (longueur 5,00 mètres) m° 017 500 85)
AÏCious de fixation platelage (clous de 15)] kg 100 EX 317/pourles 56 madriers
(Clous de fixation bandes de roulement
5](clous de 10) Ke 150 37 AT5,5)
(Chasse-roues en madriers 10/23
[longueur 7,5m pour 4 pièces) m | 1 L «|
(Clous de fixation chasse-roues (clous del
317 317/à obtenir sur commande.
6694,5|
7123,14
2136,942 _]
9260,082)
[Transport 0]
froraL 3] L Î Il 260,082]
imprévus 10% 926,0082
[TOTAL GENERAL 10186,09]
Note: les prix unitaires donnés ici sont ceux de Kinshasa.

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LIKOMBE
NONGO JACQUES ANDRE JILANGA

ME |peR LE |
NKELE SHIMITA NGAMISA NKUMBIEME NGAMANGO MO) 7
OKADJO NKOSI MPETI JOSEPH RAI ô,

nm OI [er | ge |Guea,

14/29

Avenant nef à l'accord constituant la clause sociale du cahier des charges du contrat de Concession

forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

“ Le plan type du pont de 15 m de portée

Culée

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LHHKOMBÉ
NONGO JACQUES ANDRE ILANGA

NKELE SHIMITA | NGAMISA | NKUMBIEME | NGAMANGO MotAsie;
OKADJO NKOSI MPETI JOSEPH &

15/29

Article 13 de l’avenant

Le présent avenant est complété par l'annexe 14 relative au récapitulatif des surfaces des
assiettes annuelles de coupe

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LIKOMBE
NONGO JACQUES ANDRE ILANGA

NE (ft 2.72

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO .
OKADJO NKOSI MPETI JOSEPH Rolanté,

6 FT Le TZ loue

16/29
Avenant n° à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 14 de l’avenant portant sur l’annexe 10

Le présent avenant complète l'annexe 10 relative au Budget prévisionnel du Fonds Local de
Développement

Budget prévisionnel du Fonds de Développement des communautés
Groupement TIENEIBATENDE SIFORCO 40/11 (GA 08/00)

Réalisations

f, Construction, aménagement des routes

Constucionécok prmare de 8 classes enboccmentaæcbueauetoietes  [NGOO  JEwe |

onstucton de pont{Rète LETOKO) | | ] Î 10600fS 1018600

167 936,00

Montant de l'avance [10% du montant des infrastructures)
pour le démarrage des travaux :

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO LHKOMBE
NONGO JACQUES ANDRE HANGA

ME [Pr | "us | ue

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO

OKADJO NKOSI MPETI JOSEPH | #04,

17/29

Avenant n°6 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 15 de l’avenant

Le présent avenant est complété par l'annexe 15 relative au programme prévisionnel d'entretien
et maintenance des infrastructures socio-économiques

Programme prévisionnel d'entretien et maintenance quadriennal, SIFORCO 40/11 (GA 018/00),
Gpmnt TIENE/BATENDE

prixunitaire| Total

[chaux 20 21]batiment

pinceaux brosses
[main d'œuvre

|

21]batiment
21]batiment
21]batïment

plaque
m3

Equipements salles de classe
[tableaux 16 tableaux $ 20,00)$ 320

[table bancs 2 table banc 16]salles $ 3000$ 960

(4. Toiture de tous les batiments

(5. Autres

[ciment 2 sac 21]batiment $ 2200)$ 924

[serrure 1 serrure 21]batiment $ 500$ 105

TOTAL entretien quatre ans : $ 6167

Total entretien sur 20 ans (5446 $ x4) S 24668

MOWENT ESEKA | BOPAKA | NKUMABALI | NKUMANGOTO | LIKOMBE
NONGO JACQUES ANDRE HANGA
NME. |betu ee |
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO }
OKADJO | NKOSI MPETI JOSEPH | C/4M@

Article 16 de l’avenant

Le présent avenant est complété par l'annexe 16 relative budget prévisionnel de fonctionnement
du CLG et du CLS

Budget prévisionnel fonctionnement CLG et CLS Gpmt TIENE/BATENDE /

SIFORCO 40/11
NOMBRE DE NOMBRE DE MONTANT
RUBRIQUES MEMBRES REUNION JETONS Lis

CLG 9 281$ 20,00 | $ 5 040,00

CLS 7 241$ 20,001$ 3360,00

4. Déplacement membres

CLG 9 281 $ 500|$ 1 260,00

CLS 7 241$ 5001$ 840,00

2. Frais de tenue de réunion

CLG 9] 281$ 500|$ 1 260,00

CLS 7 AIS 5001 $ 840,00)

3. Forfait papèterie (an) |

CLG | 41$  100001$ 400,00

CLS 415 60,00 | $ 240,00

5. Autres: Divers | $ 908,00
$ 14148,00

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  KHEHKOMBE
NONGO JACQUES ANDRE LANGA

ME ses CT |

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO LAN !
OKADJO NKOSI MPETI JOSEPH Né

CRE RES Graaa

19/29

Avenant n° à l'accord constituant la clause sociale du cahier des charges du contrat de Concession forestière n° 040/11, SIFORCO, Groupement
TIENE/BATENDE

L’Article 17 de l’avenant
Le présent avenant est complété par l'annexe 17 relative au chronogramme prévisionnel des réalisations socio-économiques

Exploitant forestier: SFoRcO
Titre (CCF 401 (GA 01800)

TABLEAU DES FLUX FINANCIERS PREMSIONNELS

[Montant prévisionnel FDL

Préfnancement

[Remboursement Préfnancement

nreten et maintenance

Foncionnement CLS-CLG

ao nan CNT: PLANNING DE REALISATION DESINFRASTRUCTURES
T0 Dana tram G AN TROM 2 ans TM 3 pa Ram A2 TIM 2 TIM AA RM SAN TRI ANS TRI A TIM AN TRI US TROM ANA TRI 1 ANA TRI 2 ANA TRIM SNA T RIM
H A H
î H + î ï
Conan Cante de an ic toit LEO MANGHLA ss E it H !
ï î n
! ! H

r
ï ‘ À

ï n n 1
5 1018600 ï n 1 n ! H

nstucton pont LET OKO en bois (Rire LET OK O)

{Construction école primaire de 8 classes en bloc ciment vec bureau + oletes à NGOO [5 5000.00
naiucion école primaire de 8 classes en bloc ment avec bureau + loletes à NGANA]S 6000000

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | HKOMBE

NONGO JACQUES ANDRE ILANGA
ME | gœn [un |1a—
NKELE SHIMITA | NGAMISA | NKUMBIEME | NGAMANGO p70777
OKADJO | NKOSI MPETI JOSEPH

20/29

Avenant n° 7 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 18 de l’avenant :

Le présent avenant est complété par l'annexe 11 relative à l'attestation de consignation de fonds

ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession forestière
signé le 18 Aout 2011 à Yumbi, entre le concessionnaire forestier SIFORCO d'une part, et la
communauté locale du Groupement Tiene/Batende d'autre part, pour le contrat de concession
forestière située dans la province de Bandundu, District des plateaux, Territoire de YUMBI.

Nous attestons que le concessionnaire forestier SIFORCO a crédité le 17 Aout 2011 en ses
livres, le compte de la communauté locale du Groupement Tiene/Batende, une somme de
16 793,60$ (Seize mille sept cent nonante trois, soixante dollars Américains) correspondant
à 10% du coût total des infrastructures retenues et ce, conformément à l'article 11 de l'arrêté
023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO | LHKOMBE
NONGO JACQUES ANDRE LANGA

DmEF DER KE

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO RolAnMG,
OKADJO NKOSI MPETI JOSEPH &,

RENE AE

21/29

Avenant n° ? Ÿ à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 19 de l’avenant

Le présent avenant est complété par l'annexe 18 relative au document définissant le montant de
jeton de présence du comité local de gestion et de suivi

(Conformément à l’article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)
Les parties ont convenu que le montant de jeton de présence est fixé à 20$USD (quinze dollars

américains), équivalent en franc congolais de 18.000,00 FC (Dix-huit mille Francs Congolais)

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio-économiques au profit de la
communauté locale.

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont tenues
en respectant les planifications telles que arrêtées par les parties prenantes. Elles peuvent être

organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de document

attestant de la remise du jeton de présence aux membres présents (CLG et/ou CLS)

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |“HKOMBE
NONGO JACQUES ANDRE JIANGA

ME bi LE | te

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO :
OKADJO NKOSI MPETI JOSEPH VALANG,

| | EE | | Gen

22/29

Avenant n°2” à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Article 20 de l’Avenant

Le présent avenant est complété par l'annexe 20 relative au document régissant les conditions
d'accès négociées au Fonds local de développement par le comité local de gestion

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses sociales
est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier SIFORCO, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l’entreprise et que le comité local de
gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base
de la disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire SIFORCO s'engage à mettre à la disposition
du comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées dans
le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être organisées par
les parties prenantes (comité local de gestion et entreprise/concessionnaire) pour des
clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont accompagnées
des procès-verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des
bons de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de chaque
partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire SIFORCO, soit par le CLG,
et dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l’entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes
des prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de
livraison sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |-HKOMBE
NONGO JACQUES ANDRE HANGA

RE PE LA | AE
NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO °
OKADJO NKOSI MPETI JOSEPH AOUAG

RES Up | Graune

23/29

Avenant n°1 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Comité Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion
et les membres de l’équipe locale de construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du chronogramme
de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

Article 21 de l’Avenant (annexe prévu dans l’article 10 de l’AMO23)

Le présent avenant est complété par l'annexe 21 relative aux modalités d'exercice par la
communauté locale des droits d'usage lui reconnus par la loi.

Conformément à l’article 44 du Code Forestier, le concessionnaire forestier s'engage à respecter
l'exercice par la communauté des droits d'usage lui reconnus par la loi notamment :

1° Le prélèvement du bois de chauffe et sticks pour la construction des maisons et du bois pour
la fabrication des meubles ;

2° La récolte des fruits sauvages, chenilles, champignons et plantes médicinales ;
3° La pratique de la pêche et de la chasse coutumière ;

La présente annexe définit les règles selon lesquelles s'exercera ce droit.

1° Prélèvement du bois de chauffe et sticks pour la construction

SIFORCO s'engage à garantir l'exercice de ce droit de la manière suivante :

La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de la concession.
Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que le reste de
branches des arbres exploités par SIFORCO, à l'exception des souches elles-mêmes.

De même, la communauté locale a le droit de couper pour besoin de construction, tout stick, sur
toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de sécurité, la
communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en cours.

Afin d'assurer à la communauté locale une réserve foncière pour leurs futures activités agricoles,
elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au développement

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |-HKOMBE

NONGO JACQUES ANDRE HANGA
A LS et 2
NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO !
OKADJO NKOSI MPETI JOSEPH AOUAN G,

Œ [LA | Gp | Grau

24/29

Avenant n° ”{ à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

rural. Cette zone comprendra les défrichements actuels ainsi qu'une partie des forêts de terre
ferme.

Dans ces zones, outre les activités agricoles, la communauté locale pourra aussi effectuer les
prélèvements destinés au bois de chauffe, à la fabrication de charbon de bois (makala),
fabrication des meubles ou à la construction.

La production du bois d'œuvre pourra y être pratiquée, en particulier dans les zones en cours de
défrichement, en concertation avec les populations et avec l'accord préalable de l'administration
forestière.

Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois mort,
tout prélèvement est interdit.

+ La série de conservation qui garantit la protection de zones à haute valeur écologique

+ La série de protection des zones sensibles : corridors de protection pour les cours d'eau
(protection des bergers), fortes pentes, sols sensibles à l'érosion ….

+ La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielles

Récolte des produits forestiers : fruits chenilles, champignons et plantes médicinales

Afin de garantir le plein exercice de ce droit par la communauté locale, SIFORCO s'engage à
mettre en place une équipe socio-économique qui aura pour mission d'établir, avec la
communauté locale et , la liste des produits forestiers autres que le bois d'œuvre. Il s'agira en
particulier de produits forestiers :

° à usage alimentaire (fruits, chenilles, champignons, etc.)
° à usage médicinal (feuilles, écorces, racines, etc.)
° à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la communauté
locale des règles acceptables (périodes, distances de récoltes etc.) permettant à la communauté
locale d'exercer pleinement ces droits sans toutefois gêner SIFORCO dans ces activités
d'exploitation.

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |“-HKOMBE
NONGO JACQUES ANDRE HANGA-

ME Pb CZ |E-

NKELE SHIMITA | NGAMISA NKUMBIEME | NGAMANGO

OKADJO NKOSI MPETI JOSEPH | /ÆO/4A 6,

25/29

Avenant n°21 à l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Néanmoins, pour des raisons évidentes de sécurité, la communauté locale évitera d'exercer ces
droits dans les blocs où et l'exploitation est en cours.

3° Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, SIFORCO s'engage à garantir aux communautés locales
l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de sa concession.

Cependant l'exercice de ce droit devra se faire dans les conditions définies par l'arrêté
n° 014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002 portant
règlementation de la chasse d'une part et, d'autre part, dans le respect des conventions
internationales ratifiées par la RDC sur la protection des espèces menacées, en particulier la
CITES.

Seront ainsi affichés dans différents lieux publics, en particulier au siège du comité local de
gestion, la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, SIFORCO interdit à ses agents et à ses véhicules le transport d'arme de
chasse et de viande de brousse.

La communauté locale s'engage à signaler la présence de toute personne qui s’adonne à la
chasse ou pêche illégale dans la concession.

Article 22 de l’Avenant

Le présent avenant est complété par l'annexe 22 relative aux modalités de transport de
personnes et de leurs biens incluant les trajets concernés.

Conformément à l’article 89, alinéa 3, point C, du Code Forestier, le concessionnaire s'engage à
faciliter l'embarquement à bord de ses pontons d'un nombre bien limité d'éléments des
communautés locales dont les forêts sont concernées par les cinq premières assiettes annuelles
de coupe du premier bloc quinquennal.

Ce transport est accordé à titre gratuit, il sied de rappeler que les véhicules et les unités flottantes
de la société ne sont pas préparés au transport de passagers et ne détiennent ni de de
conditions ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre
pratique liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par voyage, selon les dispositions suivantes :

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO EKOMBE-
NONGO JACQUES ANDRE LANGA

Me LS |

NKELE SHIMITA | NGAMISA | NKUMEBIEME | NGAMANGO ï
OKADJO NKOSI MPETI JOSEPH AAA Gi

Lei LH LE | gp | Geaue]

26/29

Ces personnes sont enregistrées par une personne désignée par le comité local de gestion.
Cette désignation féra l’objet d’un échange de courrier entre le comité local de gestion et
l'entreprise. La personne désignée remet à chaque personne enregistrée une note attestant
qu'elle a été autorisée de voyager à bord des pontons de la société.

Avant l'embarquement le passager signe une décharge dans laquelle il reconnait que la société
n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y compris
l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de cinq sacs
de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable de la surveillance de
ses biens, ce qui vaut dire que la société ne peut pas être tenue responsable en cas de perte ou
disparition.

La facilité en matière de transport ne peut pas être confondue à la prise en charge par la société.
De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau ou le véhicule dès
l’arrivée à destination pour un endroit de sa convenance.

e+ Point de déplacement (point de départ et point d'arrivée) :

Le déplacement de la communauté locale et du peuple autochtone s'effectuera à l’intérieur de la
concession, et plus spécifiquement de la zonée exploitée à partir des villages concernés par les
assiettes annuelles de coupe vers l'administration territoriale locale (le territoire)

+ Point d'arrivée (point de départ et point d'arrivée) :

A partir du siège de l'administration territoriale locale (Le territoire), le concessionnaire forestier
assure le transport aux membres de la communauté locale et du peuple autochtone identifiés
ainsi que leurs biens, selon le cas, vers le chef lieu de la province ou de la ville de Kinshasa.

Tout au long du trajet, la destination du et/ou des membres de la communauté locale et du
peuple autochtone peut être une cité proche, un centre commercial éloigné ou tout autre lieu qu'il
est appelé à se rendre. En pareil cas, le concessionnaire accepte d'accorder ses facilités de
transport des ces personnes et de leurs biens.

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |-HKOMBE
NONGO JACQUES ANDRE HANGA

Me |bh CC |
NKELE SHIVITA | NGAMISA | NKUMBIEME | NGAMANGO 1
OKADJO NKOSI MPETI JOSEPH ATOLANI Gi

M [HE (Le | | éumeas

27/29

Avenant n° cfa l'accord constituant la clause sociale du cahier des charges du contrat de Concession
forestière n° 040/11, SIFORCO, Groupement TIENE/BATENDE

Ainsi convenu entre les parties, le présent avenant n° 1 est établi en 5 exemplaires originaux et
remis à chacune des parties, à ler re du territoire, à l'Administration forestière

Pour la signature, les membres du Co

N° Noms Fonction À Signature

01 MOWENI ESEKA Président

02 BOPAKA NONGO Secrétaire

03 NKUMABALI JACQUES  - Trésorier

04 NKUMANGOTO ANDRE Conseiller

05 NGAMANGO MPETI JOSEPH | Conseiller

07 NGAMISA OKADJO Conseiller

08 NKUMBIEME NKOSI Conseiller

x

EE

Le

HFS-

06 NKELE SHIMITA Conseiller =
UE
Greg

09 LA GhalE Molan&s |Représentant concessionnaire

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO  |-HKOMBE

NONGO JACQUES | ANDRE HLANGA
ME Fe 2. ES
NKELE SHIMITA | NGAMISA | NKUMEIEME | NGAMANGO  WAdiér
OKADJO | NKOSI MPETI JOSEPH

Fe [AIN | [Ge

28/29

Pour le visa, les membres du Comité local de Suivi

N° Noms Fonction Signature

01 LOKWA SEKIWA Secrétaire E kr

02 NKUMADIA MUKWALIKA Conseiller:

03 MABIALA BOKIESE Conseiller 4 ] .

04 MOWENI EKAKA Conseiller Gel. —
05 NKOKO KIMBU Conseiller 272

06 û = NES Représentant ONG _] 7 2

07 NGWE- _- o Représentant concessionnaire AAA)

Pour la signature de l’Administrateur du territoire

Nom et post- nom

Fonction

Signature

PAOSPER Tu #No

MOWENI ESEKA | BOPAKA NKUMABALI NKUMANGOTO HKOMBE
NONGO JACQUES ANDRE HANGA
ME ph | | 2
NKELE SHIMITA | NGAMISA NKUMBIEME NGAMANGO AMG)"
OKADJO NKOSI MPETI JOSEPH MOrA ot

29/29

(a)
@)egisbdpa æ: Okapi NOSECT. 2 CODELT

Écihon ne igccinties do fi she eg catrs desc tn cotrts de concemion frmtère
Proc _Votbaf dt ruduveæbete" Sur

Ûe madntiéu Al ob & L'ati 04 ra

Cause Arocall tan Qr A5 Ac] Loi à

umbt) ex Sirorco of ln Gmmunauté heal.

Tien /Batende of de na he chatiou du Fonds

déve Le pptmmeunt Lo cal .

VA 643, 244% Joux du moin de

Fe Lmle , cer, net mon an Cou muuautr; QoG@,
du aoupenaut Dent /patenti Ville gr NG où AVorn

pe (a CA Ven G d£ g'e eù d mioaton dû
ac takiou AR Ney 0 Ga Kions so Œaune rrocdale,

au mwauÂten  dioloi Conte nu dan Qa Chaux
Lnotiale Parti ce OÆ, af a Pa a fe Ha fôu
Au Jouds de ho peraut Août Qi Aorpoñiions

A Vaucke! 023.

TQ med A ca path an alltux ) Q mouTaut
NdAar 8 nn © au Ru Ax &Velo rat Qt ouf
a 406 ,%S 2 (heuy Cut <ix ne Fept Qunt

Gudrautts dt dhllaus Ado Gun ) et, état
ARE CKE Com m € PÈT an OA clame dite :
— Her A 250 À À Go.coo% CES Villagx 1

% EcCoU At 250 À æ Go. cookt au Villaox WN GAWYA

| | NF . £
@ egisbdpa æ: Okoapi Fes. hA CODELT
Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière
__ Conte de navtt” Le 2 À à 34 +50f ax
Nilaqx  Tabo- Mangala.

6 Crati ckou d'un ouÿ PA Qx navet LE Togo
ù +. ESA US. }

Le Moutaut ot Al dapaartiun chants A0 0éComiquen

CO deu ) m'Ve ÀA65. 404% US.

LE Cat d'éuxta fre u of Mauftuaut diff.
Mutant À 20. ES Aoû 40% d
Puds Ale Jpppereux Bol su Pet ‘

. : Moikex u Au fou Hiou ne nu t eta ot CkS
nl@ve à &o. 645 ot 410% dx À de
ANG teuf Local - fs |
lex, Q M fofal du ford de dve(o-
pret afte dé dau & luxhadques Q- des
AEUVe à Lo6. SA LUS.

par alleur, D gt © non qui Patfectation du

de delaphuret na Le nopacfe Qu dd

Pis d © LT 023 à Fe alt où de D
Ne di fiau, AU On des press A0 ea.

ère Code ES À ae Cd = de / f
A à : _ PUNTO W/a +£ =
@ de vin parie uit Au ie hhpn PM, FE

2
0e
©
2 egis DODa æ: 9kapi RGECT. œ CODELT
Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière
Oot am ge en ut & Comide
(7 Âaux ND Gal m'qnaet Aÿ|09| 4044 en nou
LA NS UT 04 Comp ui TA AL hu Sachion—
Mneuf des Cut Qocax At grion et PNA
et @ Ride AN Gutu peux ek maiufenanc, Le
ETS EU prvimeu mi Au douds dt die D peut 2}
ax À fe ke Comme  Aadt :
_ Œritauction Al un Gris At aute/ A 444 mt de
TR RE Le Ouet à 34.450 US , avec filets.
+ Grrtaucton d'en ponts AS m 4 porté 7 La
aèeue Huforke dt 490. 476 Us.
x {
or Al une dot nan ae di Aasen
AT ME en Loc Gaeut ae b
ue û
& Co. 000 Kus au Vel(a og ? N Gé. x + Ro th,
- Condtucettiou d'u Co Lumake 4e 3 Lars &

AA NÈ en LRe Qneuf, avec Dune aux + Loidtthe, Pù
Go eco PUS au Va (la ge N GANYA .

le Moutent fotul de, Ca ras Pau ctu 104 Où - desun
Ave à 468.936 0.
—h Montant puiiatouneR d'eux tieu ct ra alu feu -

auQ As dre faus ch 4 \
AALA  /rdCdOC COQ à
Qu AS au rot 44,93 % du Fonds & file, Nas ca

[Be GA dt foucHoureneut Az, Count” Roca
As La: ef di ER US aux Æ au ) 'ÉRVe à AA
BF 4 8,7 Au GT PEL de egfran fau c

ro Cal Cuù SAÎqus .

@

. LL F + : é, >»
egisodpa <r 9kapi ÆGECT. A
)egis 0 er Okopi (GET. coveur
Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

quant 25 dun Af@spitati ou -

D'où QU moutaut fotal de, dudrartru uns
© irons 20 tqs Qi a LReG.4s2f ts

Quant du Chrous gnam ne vienne du ab.
a 6 wa To Ge Ce nome ques Œ = du ; Q lache
A+ At Payveuaut (aunase 49 ne Lakv CP

A 9 ave ) défiute
Te dote bu @ - dunous :

_ Conan tion du Gnfe d Nate di
Manqala À 24.450 Ÿ VS. er
- Corituchonu du port ho & 4o . 486 Us

- mu cktèu dx D'ecoûr
Go.ccof US.

__ Covrhuchon 4e 04 os |
Go. 000 F US. tau puma As N GA YA à

Prima di N Q08 a

Lu Let de que, QG pao@ _LVebal vof pQ ct
que en Vert dt Convaüde Va clac oct
GE Qi AFlo9lRAU are Spor à Yaubt pour
peu ab G Ge d dt. &
Fat © 16, à Alpe
Bou Ca nigratinx es. :
1. Le def M gupret : bome M

“ie NS 4 ff 0€ Dm Do 3, renGer À...
RUE Fils PTE fx

&)egis bdpa

Okapi

7  CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE A LA REUNION DE REDEVABILITE

D 94 6e
NOM & POSTNOM

QUALITE

VILLAGE

plembne Ao13 / VLAGE NGGo ,

SIGNATURE

LA Gene "Rolune;

Fse Jeçg es LS cbeut, Cr

SEMITA

mMbe -D W/EME

MENPE VX nee

<—

rs

=

ESS

VALLE MA NGe

un

Mbpa- TUDR PERLE Linge

5|2c/> ka-pnuis MNSTONANT 4% LEA
6|MPAY- La Fi | ENST GMT AMAGÉE E
1 (Du: - Aoër ÉPATE 2 ne £
s| £L4o ea. Ages ess
s\NGLE- Frrhola | C-) NES
0|28A kA -DEmME. 1 EN PE AGeë A
n\sobRraue  |LL/vin nes TE |
2 roi mé lès Th) Cj} Gin PAG | Cm
Blaukec-FicAE LEVE |n&co és —
#|mLicrr-sele |Chtou0 nes
15 /PKumbe -Romri 22272
6|MOÇANGSIAE
1] DTo nn PA
#l£arzD2 NGEL
n|70GA . MARWAUA

NGAA Mrokur,

#

Du Gr LA -EooT

1 ELA E

)egis bdpa

LCR F

ak)

SECT.

CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

5 _ : —
Mb DIU AAC CAE
2022 ENSE(GNMTN Goes 7
£GkAMbO ENSEIGAANT —
25 ÿ 1.
PTRFA A Ga Gi AU nGEZ Le
, = = v/ To o 7
7 HGONESANCE CL Tir Né2s re
GO N GAL = — es
MPa» -merincotk it — | #ése | der
Activez | 7
Luz

Enr Gaess |

| NFETLE EUSEL NAN GS id
_ _ JMEUREE _

6 |2ANGA-AISE VC AGE Ye (022
37 AmPRe CE L UiCÉ | pacs 7

RE AE = COAST
38 £ NEC NGeo

RE M
»#|"4AËR H0Do LU A7 LS
nlpubwBorcual CU wesz | GY7
“|mpar.Leris | rie» EE ca

a W£ELE- Morhakn ER ipre a V2
slbwrme. nannineud @ se Wen
444 RATA DHLPpE — PRE No

&
isbdpa  ér Okapi  ‘%cEcr {D
k&) egis papa x: 72 LES + cover

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière
proc - Vertex de acdeuæikQte
Fur Le Omauten L'obil & Q'antic® of de Ca carie pocran
rique A8 AT dAA À Jam, entix SiFogco et Ro Commune
auf (oeil, Tèent / Bafen ke X dt aa ectatton di ouda
Ae Afiele {peine ut Qc cal. # ° | ?

L'an A3, A3 €Èt Lour Au moi de fepteups
APE | mtmlbnes de Cas im mucu as” Qs ca, du yeux nef Tee
Bate nude Ni Uaoy NGANVYA avow pdd, en pneu A Org.
pe dt mimion de Facs Co patron de née coafi eus des Lune,
sh here _ matrfren À ot Conteuu dans La Reuse AG
ra À Pate +, at « Qa réa Pfe ctatoon Au fs re:
AV themeut Let Û , a :
[£ ) am Qo Adpemit ons ele Qlarx M) o2z.
TR med de ta perl pau au qe, moutaut pus.
At nds de ae Ve J'étrrenna
a - pi N k jet Fete a 26,45 US (peux -
Æ mil At Qu Quarant deux dollar Ans Can Jet
AOÛ 4 N .. SN
Au + Lis bn tee dax than x prie nf ( Get
— Fou de 250% 4 Go.ce tus au Village uAoù
_ EG de 250€ 4 Co. cest US au village ND GARCYA
_ Cut de mé doom À SES OS ax Vilage
,. Rte - Han aPa. l
À CuA an ek auction Alu pont nur La wuètu Uktore +. Gifes
Néons que, We mentact Actal  dloukrantarctues - désgus gun.
meub  n'élvair & AS. +e4f us,
le COX Algufretten et de wmañfeuaute di La fstanctuus
n'évarñt cé do.:Ë6ts os, noùf 10% du montant Au 1.
dicho ppeneut Vocal 4 aus. hi
_- enekoon mener Ac Coté CoCauxe dr gr a \ Ale Aa è
et os à Le. 6 noif 40% du moutaut du pou, PA
Signalons CR, LU moctaut Fete 4e invetonent, cs ui ; ani

ue Me meta Mgr dukeu 2% de noacuteu &ucs Co pat Qi
adonntmet dé CLGekÇis Aïe & Le 6. sa os et

à
>

egis ir Oki MBccr.. EE

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

FAytan A e! a fectatieu du meuduut dgute * h
m0 Mn pour ue poncfionvenent de comité Le eut, de eu ef
es af

. Mar. di PR mao peche > À portions dela

eu pxr » a: à A sa meket du bee: nan Pau une, ad'enue,

du AVR der Qa Lan daifoale _— Q d&evèa Vo do
pat to Ko dgae nant / FF DU

Aa Va de Cu ju n : {
Rte re ne fe ft a deeppemet @ de
NI QT TEA REF, en Ve de Grrokie Qa aire
—onnfauction d'un port de Le Hal Le : De
Retoke à 40, 43€ pl. , PoARE au GR niviche

_ Crrhu ctiou d'ux Guku de nant dt 44gmè de AranSpa et
Tes RES VEauec Rite, au Village reebo- Mecugalx | à
Courtuchèu Alure Le où 44% € du Pan fax en L@e CU:

elec Ridsfte, Dai 6e:coo fus Ceco puma ds Ÿ Mas) au Vella ot

N Goù .
es Conan cAiou Aluve d'or puncamax ÿ dames » de AA a de fan au

an Lod œueut avec tite, a Go. c00 US ax Vellage N GANYA

LL to du nu Ana nt tu PATATE nomiquen € dessu 'élve
CENT AEETS URLS
+ Moutaut puvèn o ae A'eutre feu ef 4 maiifeuauc Ke,
à WA
fran fou Æue, HomertConoudt que, af 24. GET PUS Doux LS an Aro
M, 3 # Au huds ce drVelo: eneut L
bis d ° |
= ET En den reu ve eut A% Cons Oo Caux ae gerhi on et
Am 4au, & AA AAÆTÉ US if, TAG du Loud,-
&, tra à fuck us PS AL Co ADI Je À ui ns
Le. abus à aa à
à Lever tres JL /
dir 4onû Le Ponte. dutatou al de do a L'arhi ch AE du Parena
Ù Eu oi di qui, G x ;
Dies ? RG Ve ton € ù
CE oé Re, re PET U Fi VILA qe N GAR YA ni F6 er
: —— PR TOUR Conf Aria ec Si Poe,

E* je à our. Qu  piquat ue rss à La er a 3j09jo13
2. Nota, du Villa

CTUAITE MAGIE — cr
egis

FUR F

Okapi

7  CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE A LA REUNION DE REDEVABILITE

DU 99 ox 23 Seplemibne Ao13 /VILAGE NGANYA,
N° NOM & POSTNOM QUALITE VILLAGE SIGNATURE
| MRU MPIENE FCÎRE | WoAnyA| LE
2LOWEME RE PRAIENË n'a VA

op.
VhEBR EE LEÏD FE AAWE ADI LR

MPAT - SA PES

EAI SE, GANT] MGAAIS À

Se

NPA impr

MAS ALA ERQ,, Pa SLEUR ER VA ler

Pile n OA

un

JINOR:B0 NG

| TAN G-A

PRE =
NER n<À à

œ

22 ELLES

ENSEIGNANTS Near ss

9 | BOPARA -NETIANNIE| ETAT Ciné, | WGANIA | Lmenfés

0|w£/80k0Se Clin ben) NAN D ‘
Mlo£Elze -ABietE | cullivatleur | noms 7774
| Meur néce | TZasrur | réans |

purs. ke ei

icyaa port

lis ne ae pneu e2 122
5lBgoko NAT ENS ça | Lo
16 Nurie  Oaupuat | ins NGan 4 ÉÉS
17|WKon0 mA BIALA ELÈVE NEN YA réel

18 agé A VAR PA AID ENSEIC NGANYE
19 VYSLE - A GANGrA pe ver NGAN YA
20! VNAYTA PRUppe Mi NS k €. j) Dana

LA GRACE MOLAN GI

£ sÆe/ti Notaire, Æ |

LS F
x
FTEM

 )egis bdpa

210 - 223 Septem bn

MLLAGE | NGANYA

9kapi GECT.

2o43

>
4 CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

dta/A- DIGEL:

Ce ALAN GA YA

. A ÉÈ 19 Pen GCArKYA DA
MeNaLe C4 can. 7
5 BOkKIKA QC -LAAL |» cn ny AI 32
mRANGA CURE ce
26
L NKEE LiISU MU 0 SSQHENGZA A VA A —
A HPO LArPyGC| ta . a
4 0- EVA SkEEUER EAN VA Lg —
BEL OKoANDRETÆ VE Ne aroyga. Æ
30
Ra NZD MI CL neanva | 8.

NGE Lr Aor, ENE

ME U Tr MATRA

Mku ni NSALi êoexl PMiile EE

DE Tr

MBO ENKE 1 À

MP? Bi kiMi

QU'EME

ADEL

NKAMA P» SAKI |

MBANYA mou/E dr

_Facilitation des négociations des clauses

aqne Le 14 AOÛT don ee HF a e
2 nautes Lo Cakes di, gore Jen /Pafeadr et
ra Plectafidu dx Fouds derpygertes OU:

Jan B43 7 0% fois 2x

dal cl de ge

du Va nannèeu a aetrdir, 7 pen
at La Clare Cala Le et a ka fe-
ut don LU o #3.

now } Cor ma nau fé
12% a G A L'Egux
uB" au mainfren  AlleLy
Chation la fu d & de ( /
IR yved ol «a ypeles Ve cd AE VA pe nm) Fe |
Dfine" « Lo, ESL# 0 À, ot ma Acte" on nÀ ps
Cour fau ion d'un FA de A5 nm d pote qu La mieu “inol
& A0. 1FCFUS. !
_ Conafre chu d'un Gutre di raté ï
ect lle, à 37.2sf 05 au villagr Tübs- Maxgala .
y be d'un QG puma dt 44ruË eu Lie Cort avec
bureau + tbe, à Cocos ff0s au ba a WGoë. (E lame) .

Corfiucfon APN ce PUY.
avec Lineau + ta ltfa ec rs ar be Gnerf

Fou fre à re nent cLç ef ct PT.
o le È «fF 1
Abe Stat 0h, à due, 760 D ou are ef TA

: Monfaat pataionr def
L k ufren ef maufe CS
nca mi S San à 24. cerf vs Ts arteachuns,
DE Frudh 4 AVE Lo je eut & Cal. d TUITH du

mé de n<€ PV Eco au 2kfons L puoute

Ai Age rè ex blc Gwonf avec

Le Lans «Patte 47 à

se Eu fo & Go, G pr G\. £ fall 2m
Cuncbidrs La Cause EL £ pet pos PA + nn
vote  MouGENEO Ge Li Faf « T@bo-Maxsals, 27/0501
Le = CT À J PHP mot4wG) LAGLAE
Jon € ae Chow. . 222 ae FE

gsbioe  @

Okcpi

7x  CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE A LA REUNION DE REDEVABILITE

Du Àà6 @ 94 Seplembne A043/ VIUAGE TLERo- Mig

N° NOM & POSTNOM QUALITE VILLAGE SIGNATURE
TIMOuA nonratue| \wtienee | iLEBe na CP
AT J
2 L'aue à Fermi Elebon VE?

3 INyñtte Leveve tlebom, | =Z

a BAIE HONG pepe |iLEbe lAC
5 | fleurenA edit uete | last
6 | Aka tu Meotc | cuve Lego | Be
1INGE Li MBA | Cutivaë LLEBe TX,
alrpPEt FRe  |ooperat|//rppl X7
soDwe-nysgdn |Cuklivaleu |1Eéo De
| NONGO_ rrrby |fmilleur EEE LATE
"| VBAKA-£LAS Cale dstebe | Gr
2|MRimi-BoteLilCatecst rLebo | Wa
Nu Man ITA. | Sel Cu R|lebe Ha _
W|Mbnna. rain |Fenaier | Flrbo
5|wGo4BA-E ATAM | Ed EE |7Z/6Bo | 4

16 Ha binln. NGW/E eleve [TL Ro |

17 IN KAPID-NGELNBPRIPR 0 €_ WE Bo A

8 Mo TR ELEVE DEBo | CR.
w| M AGo-MAYA | FXELE Leo 3
| SOKOJe _ HonkidCul Lure |Z/ RO Ce
| Bo -EN#RETA| ba |TLE8. |

PO LRLIE

2 ét 1 =,

GRALE Thanth Alf.
0107777272 Auf join | 246 SV
Mau ct hub tx Chat tu ie Pas
26

LESTTA EN Ticfid SLA
27 ©
| 74 Lo Er TON/7/78
PA) 72 DE GA ke | ACT...
2e AE IZUTS ge fu x —
n277 Ph ME Kkis4sa aie
31
32
33
34

egis æ: Qi |ogcr. NA CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière
Proc - Vettel de 5 palace

de l'avenant mf 4 a Lx chausr Aocoale Aigle
17 4OÛT Aoat ai Juno, eur dx Siporco cé Le a
Goma mu un au es Le Cale di Fosprent Fene paterah

l'm 4043 are Gun gucéme Qurn lu
Mao le splnba, nous Communauté AoCales ol

PPrut Tien /péhnh ao, ape wdtaickh ges
17 lol ph ef ra ffctatros alu faud. dd CRE perf
7 fe at Le Sugnafiu dx Pavenaif ur 4 @* La

aa he Cou x À Guml Le ihr/ko17 a
MES SFR -
a te Géant. DRETE e Srpge

LE mel Gays get Le fout à aie
Otine «! AT ès Ua . na ffecte” enr eut me
_ na Tru Cfi'omr Em à al AT ra de

eue” Loc
LErke a! 40 4 fes. A OR due À œil

_ œuf con d'

Guta 2l Aarte À be 2
avec Gv@ ke n “ « pue Tfpné eu dc Emeut,

a SA PSof 0 au Way Züb-Heupala.
- Daafau cl on ra /, N S
404 pumanx de ÿ Class en lb (o

2 GG. 00 PUS ae Lhrean + Look ax Dé k era LÉ
. Lot on d'u F #40.

£ #u Col 4 # au!
HP mt avec Lure au press RS ls =. be Gnr af, de
- FonHons nef Luis Lo de : um Ülhse wG4 A . :
Tf T4% da Gt Ltul de jh AA mu a 44 safes
- 4 Mnfaaf fl , sad
4,3 h_du A Eu “4 aauftranc ge, 16e à 24. CEE CS ax

lé En po & qua, @ peo@ Veclal ef ag ‘
“4 RTS eus ul É dates paie uk, +4) 7

à PBEME ü a ©, LS/03 [Re 17
CERF chat Ga TT acg Denun pour wa

Éssion Fac hits

Degishipa th Oki @rcr._ (2

7 x  CODELT

Facilitation des négociations des clauses sociales des cahiers des charges des contrats de concession forestière

LISTE DE PRESENCE A LA SIGNATURE DE L'AVENANT
Geplembne 9043.

N° NOM & POSTNOM QUALITE VILLAGE SIGNATURE

\

PhOSPER ZLWANH 4-Tai | JUMm
LSUMBU î

D.
CUS RÉEL 2 (Ciel CA be de

fe nez | HA,

æ Hole À Fs E  |syronco | Géaa

N£urIE N. = € G
annee bd cts PAL =

Akon Eimpo_ |£LS udbauus e

MO ENT - a bRIA ne. boule à ARS
Nkumaoni t- Ct@

barAAA-NoNGo | eta RTE —

NF >
aveu esers VE TT |MoraLA 2774

KumBiEME NKoSi| CL Naoo |

Lokur-Sehour (Sefels  \notac4 | bg

H£ELE - EhimitaAl € LG maka natal MES

œ

=
REG mowence | F<E Lago +R
HoNGEN Po. nhkURA [C8 ECN | ÿ ETS RES

NXj1TA PRG pur

ed

4
Hart VA 84 Xe Ep

